I ,‘.




      I_



           .   r                                                 .




                       OFFICE         OF THE    ATTORNEY      GENERAL         OF TEXAS
                                                     AUSTIN



OCIALD c. MAN*
 .r+an..“‘“u

                                                                                   January   24,   1939


               Hoonorablamoo ivaltrr
               County Attorna~
               Taylor County
               Abllsn., Texar
               lm.r kr. k’alter:




                   oolred an4   thr     q
                                                                             who own8 Md


                                                              Q8i Cola        to     hi8 cu.-




                                                aurfrur'8 Lloenao Law 18 lfr.
                                                a4 to apply ?or an4 receive l
                                                enae brforo ho driver an4 opar-
                                            ruok as aborr outllna4?a
                           dr   appreciate        hour 8blo brlnr on thir cueatlon                 whloh
                   you submitted       to u8+     We agree with your oonolurion.'
              'The HUM ‘8mIrrW”        18 dOfiE&    in parqrayh   @) Of
    seotlon 1 of the Artiolo    0687a, Ratlwl    Civil  Statute8 I48
    8mbaded &Ot8 1937 46th LO&813tlW,         9368 758, ChrptU 869,
    pas&graph l-A)83 h~lbf8,
                  lc h wr 4 w. Any pu8oa r h oopua~~8t~~t~~
              rrhlclo   for •~ purport, rholr or
              4n   4mploye*,   34rr4nt     8/8flt,   OX   ill r .~.lld8llt’OO~-
              tractor, whathu pali 13 3313~   or oommla8lon~ aa4
              lruy paraon who opuetar a motor r4hlole r!illr auoh
              rohlole la lo 988 tor hlr4 or 10388.~
    AOOOrding to thlr 64flnltlon, Yr. Banowav la not l *0hmr4w
    unler8 ht oan br oonatruul a8 op4rating hl8 truok aa an "4~
    F10y44,m a l4*rvant,u a0 *agent,* or an ninE4p4nQ4nt oontmotor.~

              Ooder th4 raotr glroa h4 18 not an a4~ploy44a or a
    m34rvant,* whc 4r4 drs-rlb4d in T41, Jur. 10, as f~llovms
                  .I0 tha langu4go of the 14~ th4 word *aarranta 18
              us44 to 4abreoc all olaaaer 0r asplo7443. It 1s rynonp
              Roua with  .4arloy4*,* 3n4 inolu448 all p4raona or what-
              ever rank or position who 4r4 aubjoot to th8 dir4otlon
              an4 oootrol of 4notb4r lo any departs4nt of labor or
              bulin088.w
    Undu  the hots rtat4d Ur.            Banowakf    la not undu the cllr4ctlon
    or control of 4aTbody.
              Lik3risa,h4 ia not an *aRmit.* A 44finitioa or u
    aront la ret out in Rood ~8. Hmstu (T4x. CODI. Ay;p.). 44
    5. R.(2nd) 1107, 33 follonar
                  -An    yrot   i8 44rineg as cab who undutaker     to
              tranaaot 10~4 buaina88 or to~marbag* 301~4airair
              ?cr anothu b]rthe authority an4 on aooouot of
              ths   lattsr    and to r4n44r 4n account or it.   51
              .\
              he C, t. p, 817; Tar.      hr.  5, pp. 3634 and 585.‘@

              if4alao think that h4 la not aa *lnC4Fenbont contractor.'
    A well known drrlnltion of thla tarm 14 atatsg in Moran0 ~8.
    Taraim   Building Corporetloa, 59 9. '. (8n4) e98, a3 followar
                 *An indap4ndant aontmotor la a Furon 4~
              ploy44  to Fer*crm mark on tha tsru that he 18
              to b4 rru   irm th4 oontrol of the employu  aa
              rts;Lactath4 aann4r in rhirh the dotail of tha
              work are to be 4x4cut44.. 19 A. L. K. 235, not4.
    Thlo ..4finltlon4e;lcribea4n linCcp4ndrnt c:~ntraotor*a4 a pr-
    aoo who la "4~ploy44,' and altF.oughhi8 frcsdom trot control la
    L~C‘sost prOnOUnCad Fart of tht 64finition u4 think that thsr4

,
    mu8t also bo th mll4mont Of empld~4nt by virtue ,ai 4 oon-
    traot . Mr. Banowsky in tbir oaa8 W88 not %mp18r4daS an4 as
,   ior as th8 taotr 8hor be war not workIn under say rln4 oi eon-
    tract 0r 4nployment.
               In rlaw of tha autborltlor Ur. Banowaky 18 not *M om-
    +poyaa, aervUlt, agont, or lndrpondeot oontraotor,m a     therm-
    for8 Do88 not come wlthln the first Fart of the Qafina In of a
    aOhaurraur.a Tha aeoond an4 last part or the derlnltipa    hppli48
    to operators oi motor rehlol88 when thr 'rahlole la ln!uso    for
    biro or leaao.n   In thla oaae it is Mr. Banow8Q'r om reblolr
    an4 no hlr a6 or leasing la lnrolrs4,
             F
              Our answer to Tour question la that Mr. Banowsky 1s not
    required to obtain a ohaurreur'a llcenao before operating hla
    truok as outline4 by you.
                                                 Yours tory truly
                                             ATTORNEY CENN;RALOF TQUS



                                                            Aaalatmt